 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of October 8,
2020 by and among Rezolute, Inc., a Delaware corporation (the “Company”), and
each of those persons and entities, severally and not jointly, identified as an
Investor on the Schedule of Investors attached as Exhibit A hereto (the
“Schedule of Investors”). Such persons and entities together with their
permitted successors and assigns, are referred to collectively as the
“Investors” and each individually as an “Investor”. The Company and the
Investors may each be referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

A.       The Parties are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by Section 4(a)(2) of
the Securities Act and the provisions of Regulation D (“Regulation D”) or other
applicable exemptions from registration, as promulgated by the U.S. Securities
and Exchange Commission (the “SEC”) under the Securities Act.

 

B.       The Investors wish to purchase, severally but not jointly, from the
Company, and the Company wishes to sell and issue to the Investors, upon the
terms and conditions stated in this Agreement, units (“Units”) having an
aggregate purchase price of $0.33, each such Unit consisting of (i) one (1)
share of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), and (ii) a warrant to purchase 0.33 shares of Common Stock (the
“Warrants”); provided that, for the avoidance ‎of doubt, all share numbers and
prices referenced in this Agreement are before the reverse stock split referred
to in Section 7 hereof (the “Reverse Stock Split”).

 

C.       Contemporaneously with the execution and delivery of this Agreement,
the Parties will execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company agrees to provide certain registration rights with
respect to the Shares and the Warrant Shares under the Securities Act and
applicable state securities Laws.

 

D.       The Company has engaged Canaccord Genuity LLC and JMP Securities LLC as
its exclusive placement agents (the “Placement Agents”) and has engaged Griffin
Securities, Inc. (the “Advisor”) for the offering of the Units on a “best
efforts” basis.

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.             Definitions. In addition to those terms defined elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 



1

 

 

“Business Day” means any day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Section 6.1 and Section 6.2 hereof are satisfied or
waived by the Required Investors, as the case may be, or such other date as the
Company and the Required Investors may agree.

 

“Company Counsel” means Dorsey & Whitney LLP, with offices located at 1400
Wewatta Street, Suite 400, Denver, CO 80202-5549.

 

“Company Intellectual Property Counsel” means Kilpatrick Townsend & Stockton
LLP, with offices located at 1400 Wewatta Street, Suite 600, Denver, CO
80202-5549.

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of (i) the
directors of the Company, or (ii) the officers (as such term is defined in Rule
405 under the Exchange Act) of the Company who, as of the date hereof, have
responsibility for the matter or matters that are the subject of the statement,
and the knowledge that each such person would reasonably be expected to have
after reasonable inquiry with respect to the matters in question.

 

“Contract” means any written agreement, contract, subcontract, lease,
understanding, arrangement, instrument, note, option, warranty, purchase order,
license, sublicense, insurance policy, benefit plan or legally binding
commitment or undertaking of any nature.

 

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the board of directors or a majority of the members of a committee of
non-employee directors established for such purpose for services rendered to the
Company or (b) securities upon the exercise or exchange of or conversion of any
securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities (other than in connection with stock splits or combinations) or to
extend the term of such securities.

 



2

 

 

“Insider” means each director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of twenty percent (20%) or
more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, and any promoter connected with the Company in any
capacity on the Effective Date.

 

“Law” or “Laws” means any federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any governmental authority.

 

“Lead Investor” means CAM Capital LLC and/or its Affiliates.

 

“Material Adverse Effect” means a material adverse effect on the (i) validity or
enforceability of or the Company’s ability to perform in any material respect
its obligations under this Agreement or (ii) earnings, results of operations,
assets, properties, prospects, business or condition (financial or otherwise) of
the Company and its subsidiaries, taken as a whole, except that any of the
following, either alone or in combination, shall not be deemed a Material
Adverse Effect: (i) effects caused by changes or circumstances affecting general
market conditions in the U.S. or applicable foreign economy or effects generally
applicable to the industry in which the Company operates, (ii) effects resulting
from or relating to the announcement or disclosure of the sale of the Securities
or other transactions contemplated by this Agreement, (iii) effects caused by
any event, occurrence or condition resulting from or relating to the taking of
any action in accordance with this Agreement, (iv) changes in the trading price
or trading volume of the Company’s Common Stock (but not the underlying causes
thereof), (v) the filing of any stockholder or derivative litigation arising
from or relating to the execution of this Agreement or the consummation of the
transactions contemplated hereby, or (vi) effects caused by earthquakes, global
pandemics, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such global pandemics,
hostilities, acts of war, sabotage or terrorism or military actions existing as
of the date hereof, except, with respect to clauses (i) and (vi), to the extent
that the effects of such changes or events are disproportionately adverse to the
earnings, results of operations, assets, properties, prospects, business or
condition (financial or otherwise) of the Company and its subsidiaries, taken as
a whole.

 

“Order” means any order, writ, injunction, judgment or decree.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Preemptive Period” means so long as the Lead Investor holds at least 50% of the
shares of Common Stock purchased by the Lead Investor on the date hereof under
the Agreement, as adjusted for the Reverse Stock Split (it being understood that
any subsequent issuance by the Company of additional shares resulting in the
dilution of the Lead Investor’s ownership of the Company shall not impair Lead
Investor’s rights hereunder).

 

“Purchase Price” means $0.33 per Unit.

 



3

 

 

“Qualified Percentage Interest” means, as of any date of determination, the
percentage equal to (i) the number of shares of Common Stock (on an as-converted
basis) then held by the Lead Investor as of the date of determination, divided
by (ii) the total number of outstanding shares of Common Stock (on an
as-converted basis) as of such date.

 

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

 

“Required Investors” means the Investors beneficially owning (calculated in
accordance with Rule 13d-3 under the Exchange Act) a majority of the aggregate
outstanding Shares.

 

“Securities” means the Units, the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Shares” means the aggregate number of shares of Common Stock being purchased by
the Investors hereunder.

 

“Subscription Amount” means, with respect to each Investor, the aggregate amount
to be paid for the Units purchased by such Investor hereunder as indicated on
such Investor’s signature page hereto next to the heading “Aggregate Purchase
Price (Subscription Amount)” in United States dollars.

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first Person.

 

“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of or
otherwise pursuant to the Warrants.

 

2.                  Purchase and Sale of the Units. Subject to the terms and
conditions of this Agreement, at the Closing, each Investor shall severally, and
not jointly, purchase, and the Company shall sell and issue to such Investor,
such number of Units equal to the quotient resulting from dividing (i) the
Subscription Amount for such Investor by (ii) the Purchase Price, rounded down
to the nearest whole Share. The number of Warrant Shares contained in the Units
shall be rounded up or down to the nearest whole number. The Warrants shall have
an exercise price equal to $0.39 per Warrant Share (subject to adjustment as
provided in such Warrants).

 

3.                 Closing. The closing of the issuance and sale of the Units
(the “Closing”) shall occur remotely via the exchange of documents and
signatures on the Closing Date. At the Closing, each Investor shall deliver or
cause to be delivered to the Company the Subscription Amount for such Investor
(against, and concurrently with, delivery of the Shares and Warrants to such
Investor), via wire transfer of immediately available funds pursuant to the wire
instructions delivered to such Investor by the Company prior to the Closing. At
the Closing, the Company shall (i) instruct the transfer agent for the Common
Stock (the “Transfer Agent”) to credit each Investor the number of Shares set
forth on such Investor’s signature page hereto (and, upon request of such
Investor, shall instruct the Transfer Agent to deliver stock certificates to
such Investor representing such Shares) and (ii) deliver to each Investor a
Warrant, executed by the Company and registered in the name of such Investor,
exercisable for the number of Warrant Shares as indicated on such Investor’s
signature page hereto next to the heading “Underlying Shares Subject to
Warrant”. Immediately after the Closing, the Company or the Transfer Agent will
deliver to each Purchaser evidence of the issuance to such Purchaser of the
Shares on and as of the Closing Date.

 



4

 

 

4.              Representations and Warranties of the Company. The Company
hereby represents and warrants to the Investors, the Placement Agents and the
Advisor that, except as set forth in the schedules delivered herewith or as
disclosed in the SEC Filings (as defined below), as of the date hereof and as of
the Closing Date as follows:

 

4.1              Organization, Good Standing and Qualification. Each of the
Company and its Subsidiaries is a corporation duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation and
has all requisite corporate power and authority to carry on its business as now
conducted and to own its assets. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the nature of its business makes such
qualification necessary unless the failure to so qualify or be in good standing
would not reasonably be expected to have a Material Adverse Effect.

 

4.2              Authorization. The Company has all requisite corporate power
and authority and has taken all requisite action on the part of the Company, its
officers, directors and stockholders necessary for (i) the authorization,
execution and delivery of the Transaction Documents, (ii) the authorization of
the performance of all obligations of the Company hereunder or thereunder,
including the Reverse Stock Split and Nasdaq stock listing referenced in Section
4.27 and Section 7.2, and (iii) the authorization, issuance (or reservation for
issuance) and delivery of the Securities. The Transaction Documents constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability, relating to or affecting creditors’ rights generally and to
general equitable principles.

 

4.3              Capitalization.

 

(a)               The authorized capital stock of the Company consists of (i)
500,000,000 shares of Common Stock, of which 293,320,891 shares are issued and
outstanding as of the date hereof, and (ii) 20,000,000 shares of preferred
stock, par value $0.001 per share, of which no shares are outstanding as of the
date hereof. No shares of capital stock are held in Company’s treasury. All
outstanding shares of Common Stock are duly authorized, validly issued, fully
paid and non-assessable and were issued in compliance with all applicable
federal and state securities Laws.

 



5

 

 

(b)               As of the date hereof, the Company had reserved an aggregate
of 49,940,417 shares of Common Stock, net of exercises, for issuance to
employees, consultants and non-employee directors pursuant to the Company’s
Equity Incentive Plan, under which options were outstanding for an aggregate of
47,222,917 shares of Common Stock. In addition, as of the date hereof the
Company had reserved an aggregate of 30,914,992 shares of Common Stock, net of
exercises, for issuance to former investors and financial advisors, pursuant to
outstanding warrant agreements. All shares of Common Stock subject to issuance
as aforesaid, upon issuance on the terms and conditions specified in the
instruments pursuant to which they are issuable, would be duly authorized,
validly issued, fully paid and non-assessable.

 

(c)               Except as set forth in subsection 4.3(b), there are no: (i)
outstanding subscriptions, options, calls, warrants or rights (whether or not
currently exercisable) to acquire any shares of the capital stock or other
securities of the Company or any Subsidiary thereof; (ii) outstanding
securities, instruments or obligations that are or may become convertible into
or exchangeable for any shares of the capital stock or other securities of the
Company or any Subsidiary thereof; (iii) stockholder rights plans (or similar
plans commonly referred to as a “poison pill”) or Contract under which the
Company or any Subsidiary thereof are or may become obligated to sell or
otherwise issue any shares of its capital stock or any other securities; or (iv)
conditions or circumstances that may give rise to or provide a basis for the
assertion of a claim by any Person to the effect that such Person is entitled to
acquire or receive any shares of capital stock or other securities of the
Company or any Subsidiary thereof. Except as set forth in subsection 4.3(b),
there are no outstanding or authorized stock appreciation, phantom stock, profit
participation, restricted stock units, equity-based awards or other similar
rights with respect to the Company or any Subsidiary thereof.

 

(d)               (i) none of the outstanding shares of Common Stock are
entitled or subject to any preemptive right, right of repurchase or forfeiture,
right of participation, right of maintenance or any similar right; (ii) none of
the outstanding shares of Common Stock are subject to any right of first refusal
in favor of the Company; (iii) there are no outstanding bonds, debentures, notes
or other indebtedness of the Company or any Subsidiary thereof having a right to
vote on any matters on which the stockholders of Company have a right to vote;
and (iv) there is no Contract to which the Company or any Subsidiary thereof is
a party relating to the voting or registration of, or restricting any Person
from purchasing, selling, pledging or otherwise disposing of (or from granting
any option or similar right with respect to), any shares of Common Stock (other
than the Registration Rights Agreement and this Agreement). Neither the Company
nor any Subsidiary thereof is under any obligation, or is bound by any Contract
pursuant to which it may become obligated, to repurchase, redeem or otherwise
acquire any outstanding shares of Common Stock or other securities.

 

4.4              Valid Issuance. The Shares have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer imposed by applicable securities Laws. The
Warrants have been duly authorized and, when issued and paid for in accordance
with the terms of the Transaction Documents, will be duly and validly issued,
and shall be free and clear of all encumbrances and restrictions (other than
those created by the Investors), except for restrictions on transfer imposed by
applicable securities Laws. The Warrant Shares issuable upon exercise of the
Warrants have been duly authorized and, when issued and paid for in accordance
with the terms of the Warrants, will be duly and validly issued, fully paid and
nonassessable, and shall be free and clear of all encumbrances and restrictions
(other than those created by the Investors), except for restrictions on transfer
imposed by applicable securities Laws.

 



6

 

 

4.5              Consents. The execution, delivery and performance by the
Company of the Transaction Documents and the offer, issuance and sale of the
Securities require no consent of, action by or in respect of, or filing with,
any governmental authority other than those that have been made or obtained as
of the date hereof and post-sale filings pursuant to securities Laws and the
rules and regulations of the Nasdaq Capital Market (the “Nasdaq Capital
Market”), which the Company undertakes to file within the applicable time
periods.

 

4.6              SEC Filings.

 

(a)               The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange Act
for the three (3)-year period preceding the Effective Date (or such shorter
period as the Company was required by Law to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Filings”).

 

(b)               At the time of filing thereof, or to the extent corrected by a
subsequent filing, the SEC Filings complied as to form in all material respects
with all applicable requirements of the Exchange Act and did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

 

(c)               Each registration statement and any amendment thereto filed by
the Company during the three (3) year period preceding the date hereof pursuant
to the Securities Act, as of the date such statement or amendment became
effective, complied as to form in all material respects with the Securities Act
and did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and each prospectus filed during the
three (3) year period preceding the date hereof pursuant to Rule 424(b) under
the Securities Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto, did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

4.7              No Material Adverse Change. Since March 31, 2020, as identified
and described in the SEC Filings, there has not been (i) any change in the
consolidated assets, liabilities, financial condition or operating results of
the Company or its Subsidiaries from that reflected in the financial statements
included in the Company’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2020, except for changes in the ordinary course of business that have
not had a Material Adverse Effect, or (ii) any event or condition that has had a
Material Adverse Effect.

 



7

 

 

4.8              No Conflict, Breach, Violation or Default. The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Securities will not (i) conflict with or result in a
material breach or material violation of (a) any of the terms and provisions of,
or constitute a default under, the Company’s Certificate of Incorporation or the
Company’s Bylaws, both as in effect as of immediately prior to the Closing, or
(b) any Law or Order of any governmental authority (including any court,
domestic or foreign), in each case having jurisdiction over the Company, any
Subsidiary thereof or any of their respective assets or properties, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien,
encumbrance or other adverse claim upon any of the properties or assets of the
Company or any Subsidiary thereof or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Contract; except in the case of clauses (i)(b) and (ii) such as
would not have a Material Adverse Effect.

 

4.9              Tax Matters. The Company and each of its Subsidiaries has
timely filed all material tax returns required to have been filed by the Company
or such Subsidiary with all appropriate governmental authorities. All such tax
returns were correct and complete in all material respects and have been
prepared in material compliance with all applicable Laws. The Company and each
Subsidiary thereof have paid all material taxes due and owing on or before the
Effective Date, except those being contested in good faith with respect to which
adequate reserves have been reserved for on the books of the Company.

 

4.10          Transfer Taxes. There are no transfer taxes or other similar fees
or charges under Federal law or the laws of any state, or any political
subdivision thereof, required to be paid in connection with the execution and
delivery of this Agreement or the issuance by the Company or sale by the Company
of the Securities.

 

4.11          Litigation. There is no claim, action, suit, arbitration or
similar proceeding pending against or affecting or, to the Company’s Knowledge,
threatened against the Company, its Subsidiaries or any of its or their
properties or, to the Company’s Knowledge, any director or officer of the
Company (in his or her capacity as such), in each case that would have a
Material Adverse Effect.

 

4.12          Financial Statements. The financial statements of the Company
contained or incorporated by reference in each SEC Filing: (i) complied as to
form in all material respects with the rules and regulations of the SEC with
respect thereto as in effect at the time of filing (or to the extent corrected
by a subsequent restatement); (ii) present fairly, in all material respects, the
consolidated financial position of the Company and its Subsidiaries as of the
dates presented and the results of operations and cash flows for the periods
presented; and (iii) were prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis (except as may be
indicated in the notes to such financial statements or, in the case of unaudited
financial statements, as permitted by Form 10-Q of the SEC, and except that the
unaudited financial statements may not contain footnotes and are subject to
normal and recurring year-end adjustments).

 



8

 

 

4.13          Intellectual Property. The Company and each of its Subsidiaries
owns, possesses, licenses or has other rights to use, or can obtain on
commercially reasonable terms, all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, know-how and other intellectual
property (collectively, the “Intellectual Property”) used in the conduct of the
Company’s and each of its Subsidiaries’ businesses as now conducted or as
proposed in the SEC Filings to be conducted (the “Company Intellectual
Property”). To the Knowledge of the Company, there are no rights of third
parties to any owned Company Intellectual Property, other than as licensed by
the Company. To the Knowledge of the Company, there is no infringement by third
parties of any owned Company Intellectual Property. There is no pending or, to
the Company’s Knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s rights in or to any Company Intellectual Property.
There is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any owned
Company Intellectual Property. There is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by others that the
Company infringes or otherwise violates any patent, trademark, copyright, trade
secret or other proprietary rights of others. To the Company’s Knowledge, there
are no material facts required to be disclosed to the U.S. Patent and Trademark
Office (“USPTO”) which have not been disclosed to the USPTO and which would
preclude the grant of a patent in connection with any patent application of the
Company Intellectual Property or could form the basis of a finding of invalidity
with respect to any issued patents of the Company Intellectual Property.

 

4.14          Disclosure. The Company understands and confirms that the
Investors will rely on the foregoing representations in effecting transactions
in securities of the Company. To the Knowledge of the Company, all due diligence
materials regarding the Company, its Subsidiaries, their businesses and the
transactions contemplated hereby, furnished by or on behalf of the Company or
its Subsidiaries to the Investors upon their request are, when taken together
with the SEC Filings, true and correct in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

 

4.15          Contracts. Each franchise, contract or other document of a
character required to be described in the SEC Filings or to be filed as an
exhibit to the SEC Filings under the Securities Act and the rules and
regulations promulgated thereunder (collectively, the “Material Contracts”) is
so described or filed.

 

4.16          Compliance. Except as would not, individually or in the aggregate,
result in a Material Adverse Effect: (i) the Company and each of its
Subsidiaries are and have been for the three (3)-year period preceding the date
hereof in compliance with statutes, laws, ordinances, rules and regulations
applicable to them for the ownership, testing, development, manufacture,
packaging, processing, use, labeling, storage, or disposal of any product
manufactured by or on behalf of the Company or its Subsidiaries or out-licensed
by the Company or its Subsidiaries (a “Company Product”), including without
limitation, the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq.,
the Public Health Service Act, 42 U.S.C. § 262, similar laws of other
governmental entities and the regulations promulgated pursuant to such laws
(collectively, “Applicable Laws”); (ii) the Company and its Subsidiaries possess
all material licenses, certificates, approvals, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws and/or
for the ownership of their respective properties or the conduct of their
respective businesses as it relates to a Company Product and as described in the
SEC Filings (collectively, “Authorizations”) and such Authorizations are valid
and in full force and effect and the Company and its Subsidiaries are not in
violation of any material term of any such Authorizations; (iii) neither the
Company nor any of its Subsidiaries have received any written notice of adverse
finding, warning letter or other written correspondence or notice from the U.S.
Food and Drug Administration (the “FDA”) or any other governmental entity
alleging or asserting noncompliance with any Applicable Laws or Authorizations
relating to a Company Product; (iv) neither the Company nor its Subsidiaries
have received written notice of any ongoing claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from any
governmental entity or third party alleging that any Company Product, operation
or activity related to a Company Product is in violation of any Applicable Laws
or Authorizations or has any Knowledge that any such governmental entity or
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding, nor, to the Company’s Knowledge, has there
been any noncompliance with or violation of any Applicable Laws by the Company
or any of its Subsidiaries that would reasonably be expected to require the
issuance of any such written notice or result in an investigation, corrective
action, or enforcement action by the FDA or similar governmental entity with
respect to a Company Product; (v) neither the Company nor any of its
Subsidiaries have received written notice that any governmental entity has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any Authorizations or has any Knowledge that any such governmental entity has
threatened or is considering such action with respect to a Company Product; and
(vi) the Company and each of its Subsidiaries have filed, obtained, maintained
or submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete correct in all material respects and not misleading on
the date filed (or were corrected or supplemented by a subsequent submission).
To the Company’s Knowledge, neither the Company nor any of its Subsidiaries nor
any of their respective directors, officers, employees or agents, has made, or
caused the making of, any false statements on, or material omissions from, any
other records or documentation prepared or maintained to comply with the
requirements of the FDA or any other governmental entity.

 



9

 

 

4.17          Compliance in Clinical Trials. The clinical studies and tests
conducted by the Company and each of its Subsidiaries or on behalf of the
Company or any of its Subsidiaries, have been and, if still pending, are being
conducted in all material respects pursuant to all Applicable Laws and
Authorizations; the descriptions of the results of such clinical studies and
tests contained in the SEC Filings are accurate and complete in all material
respects and fairly present the data derived from such clinical studies and
tests; the Company (on a consolidated basis) is not aware of any clinical
studies or tests, the results of which the Company (on a consolidated basis)
believes reasonably call into question the research, nonclinical or clinical
study or test results described or referred to in the SEC Filings when viewed in
the context in which such results are described; and neither the Company nor any
of its Subsidiaries have received any written notices or correspondence from any
governmental entity requiring the termination, suspension or material
modification of any clinical study or test conducted by or on behalf of the
Company or any of its Subsidiaries.

 

4.18          Investment Company. The Company (on a consolidated basis with its
Subsidiaries) is not and, after giving effect to the offering and sale of the
Securities, will not be required to register as an “investment company” as
defined in the Investment Company Act of 1940, as amended.

 

4.19          Governmental Permits, Etc. The Company and each of its
Subsidiaries possess all material licenses, certificates, permits and other
authorizations issued by all applicable authorities necessary to conduct their
respective businesses, and the Company and each of its Subsidiaries have not
received any written notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a Material Adverse Effect, whether or not arising from transactions
in the ordinary course of business.

 

4.20          Internal Control over Financial Reporting. The Company (on a
consolidated basis) maintains a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as set forth below, the Company’s internal controls over
financial reporting are effective to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles and the Company is not aware of any material weakness in its internal
controls over financial reporting. The Company maintains “disclosure controls
and procedures” (as such term is defined in Rule 13a-15(e) under the Exchange
Act); such disclosure controls and procedures are effective. A material weakness
has been identified whereby due to our limited number of employees, we have not
adequately segregated certain duties to ensure that employees are unable to
override the internal control system. During the fiscal year ended June 30,
2020, a Director of Accounting was hired, and additional procedures were
implemented to improve the segregation of duties. However, until additional
personnel are hired it is not possible to fully remediate this material
weakness.

 

4.21          Labor. No labor problem or dispute with the employees of the
Company or any of its Subsidiaries exists or, to the Knowledge of the Company,
is threatened.

 



10

 

 

4.22          ERISA. None of the following events has occurred or exists: (i) a
failure to fulfill the obligations, if any, under the minimum funding standards
of Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company that could have a Material Adverse Effect; (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company that would reasonably be expected to have a Material Adverse Effect.
None of the following events has occurred or is reasonably likely to occur: (a)
a material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year of the Company compared to the amount of
such contributions made in the most recently completed fiscal year of the
Company; (b) a material increase in the “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) of the Company compared to the amount of such obligations in the most
recently completed fiscal year of the Company; (c) any event or condition giving
rise to a liability under Title IV of ERISA that could have a Material Adverse
Effect; or (d) the filing of a claim by one or more employees or former
employees of the Company related to their employment that could have a Material
Adverse Effect. For purposes of this paragraph, the term “Plan” means a plan
(within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with
respect to which the Company may have any liability.

 

4.23          Environmental Laws. The Company and each of its Subsidiaries (i)
is in compliance with any and all applicable foreign, federal, state and local
laws and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its business and (iii) has not received notice of
any actual or potential liability under any environmental law, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business. The Company nor any of its
Subsidiaries have been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.

 

4.24          Foreign Corrupt Practices. The Company (on a consolidated basis)
is not nor, to the Knowledge of the Company, any director, officer, agent, or
employee of the Company or any of its Subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA.

 

4.25          Money Laundering Laws. The operations of the Company and each of
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.

 



11

 

 

4.26          OFAC. Neither the Company nor any of its Subsidiaries are nor, to
the Knowledge of the Company, any director, officer, agent or employee of the
Company or any of its Subsidiaries (i) is currently subject to any sanctions
administered or imposed by the United States (including any administered or
enforced by the Office of Foreign Assets Control of the U.S. Treasury
Department, the U.S. Department of State, or the Bureau of Industry and Security
of the U.S. Department of Commerce), the United Nations Security Council, the
European Union, or the United Kingdom (including sanctions administered or
controlled by Her Majesty’s Treasury) (collectively, “Sanctions” and such
persons, “Sanction Persons”) or (ii) will, directly or indirectly, use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person in any manner
that will result in a violation of any economic Sanctions by, or could result in
the imposition of Sanctions against, any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise). Neither the Company nor any of its Subsidiaries is nor, to the
Knowledge of the Company, any director, officer, agent, or employee of the
Company or any of its Subsidiaries, is a person that is, or is 50% or more owned
or otherwise controlled by a person that is: (a) the subject of any Sanctions;
or (b) located, organized or resident in a country or territory that is, or
whose government is, the subject of Sanctions that broadly prohibit dealings
with that country or territory (currently, Cuba, Iran, North Korea, Sudan, and
Syria) (collectively, “Sanctioned Countries” and each, a “Sanctioned Country”).
The Company nor any of its Subsidiaries have engaged in any dealings or
transactions with or for the benefit of a Sanctioned Person, or with or in a
Sanctioned Country, in the preceding 3 years, nor does the Company (on a
consolidated basis) have any plans to increase its dealings or transactions with
Sanctioned Persons, or with or in Sanctioned Countries.

 

4.27          Nasdaq Listing Requirements and Uplisting. As of the date hereof,
the Company meets, or will meet upon the filing of its Annual Report on Form
10-K for the fiscal year ended June 30, 2020 and updating its definitive listing
application as set forth in Section 7 hereof (the “Definitive Listing
Application”), without regard to the proceeds of the offering pursuant to this
Agreement, all of the financial and liquidity initial listing criteria of the
Nasdaq Capital Market. With respect to corporate governance requirements for the
initial listing on the Nasdaq Capital Market, the Company represents that it
will not seek, if eligible, “controlled company” status under the Nasdaq
regulations, and will instead comply with the full corporate governance
requirements applicable to non-controlled companies, subject to applicable
phase-in periods. The Company expects, subject to updating the Definitive
Listing Application and the completion of the review and approval process, to
have its Common Stock promptly listed for trading on the Nasdaq Capital Market.

 

4.28          Reverse Stock Split. The Company has obtained all corporate
authorizations and the requisite stockholder approval to effect the Reverse
Stock Split described in Section 7.2, subject only to final approval of the
Board of Directors of the specific ratio within the range approved by the
stockholders. The implementation of the Reverse Stock Split is subject only to
complying with applicable securities law regulations regarding its declaration
and notice of the record date, and transfer agent logistics.

 



12

 

 

4.29          No Integrated Offering. Assuming the accuracy of the
representations and warranties of the Investors set forth in Section 5, the
Company has not, directly or indirectly through any agent, made any offers or
sales of, or solicited any offers to buy, any Company “security” (as defined in
the Securities Act) under circumstances that would adversely affect reliance by
the Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of any of the
Securities under the Securities Act.

 

4.30          Private Placement. Assuming the accuracy of the representations
and warranties of the Investors set forth in Section 5, and in reliance thereon,
the offer and sale of the Securities to the Investors as contemplated hereby is
exempt from the registration requirements of the Securities Act.

 

4.31          Shell Company. The Company is not, and was not within the past
three (3) years, an “ineligible issuer” (as defined in Rule 405 promulgated
under the Securities Act).

 

4.32          Use of Form S-3. Upon the listing of the Common Stock on the
Nasdaq Capital Market, the Company meets the registration and transaction
requirements for use of Form S-3 for the registration of the resale of the
Shares and the Warrant Shares by the Investors, subject to the SEC’s guidance
and interpretations regarding secondary offerings being considered primary
offerings.

 

4.33          No Stop Order. No stop order or suspension of trading has been
imposed as of the date hereof by the OTC Markets Group, FINRA, the SEC or any
other governmental authority or regulatory body with respect to public trading
in the Common Stock.

 

4.34          Sarbanes-Oxley Act. There is and has been no failure on the part
of the Company and any of the Company’s directors or officers (in their
capacities as such) to comply with any applicable provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including, without limitation, Section 402 relating to
loans.

 

4.35          Brokers and Finders. Except for the agreement between the Company
and the Placement Agents dated September 15, 2020 and the agreement between the
Company and the Advisor dated January 14, 2020, as amended on June 17, 2020, no
Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company, any Subsidiary thereof, the Placement Agents, the Advisor or any
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company.

 

4.36        No “Bad Actor” Disqualification. The Company has conducted a factual
inquiry including the procurement of relevant questionnaires from each Covered
Person (as defined below) or other means to determine whether any Covered Person
is subject to any of the “bad actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (“Disqualification Events”). To
the Company’s knowledge, after conducting such factual inquiries, no Covered
Person is subject to a Disqualification Event, except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company
has complied, to the extent applicable, with any disclosure obligations under
Rule 506(e) under the Securities Act. “Covered Persons” are those persons
specified in Rule 506(d)(1) under the Securities Act, including the Company; any
predecessor or affiliate of the Company; any director, executive officer, other
officer participating in the offering, general partner or managing member of the
Company; any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power; any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the sale of the Shares; and any person that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Shares (a “Solicitor”), any
general partner or managing member of any Solicitor, and any director, executive
officer or other officer participating in the offering of any Solicitor or
general partner or managing member of any Solicitor.

 



13

 

 

5.                  Representations and Warranties of the Investors. Each
Investor hereby severally, and not jointly, represents and warrants to the
Company, the Placement Agents and the Advisor that, as of the date hereof and as
of the Closing Date as follows:

 

5.1              Organization and Existence. Such Investor is a duly organized,
validly existing corporation, limited partnership or limited liability company
and in good standing under the Laws of the jurisdiction of its organization.

 

5.2              Authorization. Such Investor has the requisite corporate (or
similar) power and authority and has taken all requisite action on the part of
such Investor, its officers, directors, members and stockholders necessary for
(i) the authorization, execution and delivery of the Transaction Documents to
which such Investor is a party and (ii) the authorization of the performance of
all obligations of the Investor hereunder or thereunder. The Transaction
Documents to which such Investor is a party constitute the legal, valid and
binding obligations of the Investor, enforceable against such Investor in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium, liquidation and similar Laws of general
applicability, relating to or affecting creditors’ rights generally and to
general equitable principles.

 

5.3              No Conflict, Breach, Violation or Default. The execution,
delivery and performance of the Transaction Documents by such Investor will not
(i) conflict with or result in a material breach or material violation of (a)
any of the terms and provisions of, or constitute a material default under, its
organizational documents, as in effect as of immediately prior to the Closing,
or (b) any Law or Order of any governmental agency or body or any court,
domestic or foreign, in each case having jurisdiction over such Investor or any
of its assets or properties, or (ii) conflict with, or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, result in the creation of any lien, encumbrance or other adverse claim
upon any of the properties or assets of such Investor or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, indenture or
instrument to which such Investor is a party; except in the case of clauses
(i)(b) and (ii) such as would not have a material adverse effect on the ability
of such Investor to perform its obligations hereunder.

 



14

 



 

5.4              Purchase Entirely for Own Account. The Securities to be
received by such Investor hereunder, including the Warrant Shares upon exercise
of the Warrants, will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Investor has no present
agreement, understanding or intention of selling, granting any participation in,
or otherwise distributing the same in violation of the Securities Act without
prejudice, subject, however, to such Investor’s right at all times to sell or
otherwise dispose of all or any part of such Securities in compliance with
applicable federal and state securities Laws.

 

5.5              Investment Experience. Such Investor acknowledges that it can
bear the economic risk and complete loss of its investment in the Securities and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.

 

5.6              Disclosure of Information. Such Investor has had an opportunity
to review all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Such
Investor acknowledges that copies of the SEC Filings have been made available to
it. Such Investor has sought such accounting, legal and tax advice as it has
considered necessary to make an informed decision with respect to its
acquisition of the Securities. Such Investor understands that the Placement
Agents and the Advisor have acted solely as the agents of the Company in this
placement of the Units and such Investor has not relied on the business or legal
advice of the Placement Agents, the Advisor or any of their agents, counsel or
affiliates in making its investment decision hereunder, and confirms that none
of such persons has made any representations or warranties to such Investor in
connection with the transactions contemplated by this Agreement.

 

5.7              Restricted Securities. Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities Laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such Laws the
Securities may be resold without registration under the Securities Act only in
certain limited circumstances. Such Investor understands that except as provided
in the Registration Rights Agreement: (i) the Securities have not been and are
not being registered under the Securities Act or any state securities Laws, and
may not be offered for sale, sold, assigned or transferred unless (a)
subsequently registered thereunder, (b) such Investor shall have delivered to
the Company an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such Securities to be sold, assigned or transferred
may be sold, assigned or transferred pursuant to an exemption from such
registration, or (c) such Investor provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the Securities Act, as amended, (or a
successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other Person is under any obligation to register the
Securities under the Securities Act or any state securities Laws or to comply
with the terms and conditions of any exemption thereunder. Notwithstanding the
foregoing, the Securities may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the Securities and
such pledge of Securities shall not be deemed to be a transfer, sale or
assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Documents.

 



15

 

 

5.8              Investor Status. At the time such Investor was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises the Warrants it will be, an “accredited investor” as defined in
Rule 501(a) under the Securities Act. Such Investor is not a registered
broker-dealer registered under Section 15(a) of the Exchange Act, or a member of
FINRA or an entity engaged in the business of being a broker-dealer. Such
Investor is not affiliated with any broker-dealer registered under Section 15(a)
of the Exchange Act, or a member of FINRA or an entity engaged in the business
of being a broker-dealer.

 

5.9              Reliance on Exemptions. Such Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of federal and state securities Laws and that
the Company is relying in part upon the truth and accuracy of, and such
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth in the Transaction
Documents in order to determine the availability of such exemptions and the
eligibility of such Investor to acquire the Securities.

 

5.10          No General Solicitation. Such Investor did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising.

 

5.11          Brokers and Finders. Except for the agreement between the Company
and the Placement Agents dated September 15, 2020 and the agreement between the
Company and the Advisor dated January 14, 2020, as amended on June 17, 2020, no
Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company, any Subsidiary thereof, the Placement Agents and the Advisor or any
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.

 

5.12          Prohibited Transactions. Since such time as such Investor was
first contacted by the Company or any other Person acting on behalf of the
Company regarding the transactions contemplated hereby, neither such Investor
nor any Affiliate of such Investor which (a) had knowledge of the transactions
contemplated hereby, (b) has or shares discretion relating to such Investor’s
investments or trading or information concerning such Investor’s investments,
including in respect of the Securities, or (c) is subject to such Investor’s
review or input concerning such Affiliate’s investments or trading has, directly
or indirectly, effected or agreed to effect any short sale, whether or not
against the box, established any “put equivalent position” (as defined in Rule
16a-1(h) under the Exchange Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Shares; provided that nothing in this
representation shall apply to Citadel Securities, an affiliate of the Investor
that operates a global market making business.

 



16

 

 

5.13          Rule 506(d) Representation. Such Investor represents that it is
not a person of the type described in Section 506(d) of Regulation D under the
Securities Act that would disqualify the Company from engaging in a transaction
pursuant to Section 506 of Regulation D under the Securities Act.

 

5.14          Bad Actor Disclosure. Such Investor hereby acknowledges and agrees
that it has received and reviewed the disclosure set forth on Annex I attached
hereto within a reasonable time prior to the time that such Investor has agreed
to purchase the Units.

 

5.15          Residency. Such Investor is a resident of that jurisdiction
specified on such Investor’s signature page hereto.

 

6.                  Conditions to Closing.

 

6.1              Conditions to the Investors’ Obligations. The obligation of
each Investor to purchase the Shares at the Closing is subject to the
fulfillment to satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):

 

(a)               The representations and warranties made by the Company in
Section 4 hereof shall be true and correct in all material respects (except for
those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of such
earlier date. The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.

 

(b)               The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing Date.

 

(c)               a Certificate of the Secretary of the Company, dated as of the
Closing Date, shall be delivered (i) certifying the resolutions adopted by the
Board of Directors of the Company and any duly authorized committee thereof
relating to the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (ii) certifying the
current versions of the certificate of incorporation, as amended, and bylaws of
the Company and (iii) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company, in form and substance reasonably acceptable to the Investors (the
“Secretary’s Certificate”);

 

(d)               No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, in each case having authority over the Company or its Subsidiaries, or
any order of or by any applicable governmental authority, shall have been
issued, and no action or proceeding shall have been instituted by any
governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents.

 



17

 

 

(e)               The Company shall have delivered a Certificate, executed on
behalf of the Company by its Chief Executive Officer or its Chief Financial
Officer, dated as of the Closing Date, certifying to the fulfillment of the
conditions specified in subsections (a) and (b), of this Section 6.1.

 

(f)                The Investors shall have received an opinion of (i) Company
Counsel dated as of the Closing Date and (ii) Company Intellectual Property
Counsel, each in a form and substance reasonably acceptable to the Investors,
addressed to the Investors, the Placement Agents and the Advisor.

 

(g)               The Company shall have executed and delivered the Transaction
Documents to each Investor.

 

(h)               No stop order or suspension of trading shall have been imposed
or threatened in writing by the OTC Markets Group, FINRA, the SEC or any other
governmental or regulatory body with respect to public trading in the Common
Stock.

 

(i)                 The Company shall not have entered into any other Securities
Purchase Agreement with a lower purchase price per Unit or other terms (economic
or otherwise) more favorable to such other subscriber or investor than as set
forth in this Securities Purchase Agreement.

 

6.2              Conditions to the Company’s Obligations. The Company’s
obligation to sell and issue the Shares at the Closing to each Investor is
subject to the fulfillment on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

 

(a)               The representations and warranties made by such Investor in
Section 5 hereof shall be true and correct in all material respects (except for
those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date hereof as of the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such earlier date. Each Investor shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

 

(b)               Each Investor shall have delivered its applicable portion of
the Purchase Price to the Company.

 

(c)               Each Investor shall have executed and delivered the
Transaction Documents to the Company.

 



18

 

 

6.3              Termination of Obligations to Effect Closing; Effects.

 

(a)               The obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closing shall terminate as follows:

 

(i)                 Upon the mutual written consent of the Company and the
Investors;

 

(ii)              By the Company if any of the conditions set forth in
Section 6.2 shall have become incapable of fulfillment, and shall not have been
waived by the Company;

 

(iii)            By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by such Investor; or

 

(iv)             By either the Company or any Investor (with respect to itself
only) if the Closing has not occurred prior to 11:59 PM (New York time) on
October 23, 2020;

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

(b)               In the event of termination by the Company or any Investor of
its obligations to effect the Closing pursuant to this Section 6.3, written
notice thereof shall forthwith be given to the other Investors by the Company
and the other Investors shall have the right to terminate their obligations to
effect the Closing upon written notice to the Company and the other Investors.
Nothing in this Section 6.3 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

 

7.                  Other Covenants and Agreements of the Parties.

 

7.1              Reverse Stock Split. The Board of Directors shall declare a
reverse stock split of the Company’s issued and outstanding Common Stock at a
ratio ranging between 1-to-20 and 1-to-100, and to be effective upon a date on
or prior to October 23, 2020, such ratio and date to be determined by the Board
of Directors, as described in the Company’s definitive proxy statement filed
with SEC on September 23, 2019 and as approved by the Company’s stockholders at
a special meeting of stockholders held on October 23, 2019 (the “Reverse Stock
Split”).

 

7.2              Form NT 10-K. The Company shall timely file, pursuant to Rule
12b-25 under the Exchange Act, its Annual Form Report on Form 10-K for the
fiscal years ended June 30, 2020 by no later than October 13, 2020, and such
filing shall comply with all the applicable disclosure requirements thereof,
including the requisite audited financial statements and audit report thereof by
the Company’s independent registered public accounting firm.

 



19

 

 

7.3              Nasdaq Capital Market Listing. The Company shall (a) update its
filing of the Definitive Listing Application of its Common Stock with the Nasdaq
Capital Market no later than October 13, 2020, and use its best efforts to
complete the listing process and secure the trading of the Common Stock on the
Nasdaq Capital Market as promptly as possible; (b) comply with the full
corporate governance requirements applicable to non-controlled companies,
subject to applicable phase-in periods and (c) promptly secure and maintain the
listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) pursuant to the terms set forth in the Registration Rights
Agreement.

 

7.4              Preemptive Rights of Lead Investor. During the Preemptive
Period, in all future primary offerings by the Company, the Lead Investor shall
have the right to participate on a pro rata basis on the same terms and
conditions as the offerees, as described below. In furtherance of this right,
the Company agrees to provide notice to the Lead Investor of such offerings. The
Lead Investor will be deemed to have declined the right to participate in such
offerings if: (i) the Company or its underwriter, placement agent or financial
advisor in good faith attempts to inform the Lead Investor of such offering on a
confidential basis pursuant to a customary “wall crossing” procedure and the
Lead Investor declines to speak with the Company or its underwriter, placement
agent or financial advisor regarding the offering (i.e., it does not come “over
the wall”) (it being understood that the Lead Investor will be deemed to have
“declined to speak” to the Company or its underwriter, placement agent or
financial advisor, and thus have declined the right to participate in such
offering, if it could not be reached or does not provide a response within 48
hours after such good faith attempt to inform the Lead Investor of such
offering); or (ii) the Company or its underwriter, placement agent or financial
advisor contacts the Lead Investor following the first public announcement of
the public offering and the Lead Investor is offered an allocation of or is
allocated in such offering the lesser of: (A) its requested allocation in such
public offering or (B) its Qualified Percentage Interest; or (iii) if the Lead
Investor cannot be found or is not responsive during the period between the
first public announcement of the public offering and the pricing of such public
offering (which may be the same day as the announcement in the case of a
confidentially marketed public offering). Notwithstanding anything to the
contrary herein, this Section 7.4 shall not (1) apply to any offering or sale of
securities on Form S-8 or Form S-4, or any similar or successor forms, (2) apply
to the filing or effectiveness of any shelf registration statement, whether
covering potential sales of Company securities by the Company or resales of
Company securities by selling security holders, (3) apply to offers or sales
under any resale registration statement by security holders of the Company, (4)
apply to any offering or sale pursuant to an “at the market” offering by the
Company, or (5) require the Company to take any action that would require
shareholder approval under applicable stock exchange rules or result in a
violation of law or stock exchange rule or regulation.  Notwithstanding anything
herein to the contrary, this Section 7.4 may be waived by a written instrument
signed by the Lead Investor.

 

7.5              Legends. The Securities shall bear the following legends:

 

(a)               “The securities represented hereby have not been registered
with the Securities and Exchange Commission or the securities commission of any
state in reliance upon an exemption from registration under the Securities Act
of 1933, as amended, and, accordingly, may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.” Notwithstanding the foregoing, the securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the securities.

 



20

 

 

(b)               If required by the authorities of any state in connection with
the issuance of sale of the Securities, the legend required by such state
authority.

 

7.6              Removal of Legends.

 

(a)               In connection with any sale, assignment, transfer or other
disposition of the Securities by an Investor pursuant to Rule 144 or pursuant to
any other exemption under the Securities Act such that the purchaser acquires
freely tradable securities and upon compliance by such Investor with the
requirements of this Agreement, if requested by such Investor, the Company shall
cause the Transfer Agent to timely remove any restrictive legends related to the
book entry account holding such Securities and make a new, unlegended entry for
such book entry Securities sold or disposed of without restrictive legends,
provided that the Company has received from the Investor customary
representations and other documentation reasonably acceptable to the Company in
connection therewith.

 

(b)               Upon the earliest of (i) the Securities being subject to an
effective registration statement covering the resale of the Securities, (ii)
such time as the Securities have been sold pursuant to Rule 144, or (iii) such
time as the Securities are eligible for resale under Rule 144(b)(1) or any
successor provision, the Company shall, no later than Two Business Days
thereafter, (A) deliver to the Transfer Agent irrevocable instructions that the
Transfer Agent shall make a new, unlegended entry for such book entry
Securities, together with (solely in the case of an “unlegending” in connection
with a sale pursuant to Rule 144 as contemplated by subclause (ii)), a customary
representation by the Investor that Rule 144 applies to the Securities
represented thereby and (B) cause its counsel to deliver to the Transfer Agent
one or more opinions to the effect that the removal of such legends in such
circumstances may be effected under the Securities Act if required by the
Transfer Agent to effect the removal of the legend in accordance with the
provisions of this Agreement. The Company agrees that following such time as
such legend is no longer required under this Section 7.4, it will, upon an
Investor’s written request and compliance with the immediately preceding
sentence, deliver or cause to be delivered to such Investor, a certificate
representing that such Securities are free from all restrictive and other
legends. Securities subject to legend removal hereunder shall be transmitted by
the Transfer Agent to the Investor by crediting the account of the Investor’s
custodian as directed by such Investor.

 

7.7              Furnishing of Information. In order to enable the Investors to
sell the Securities under Rule 144, until the date that the Shares and the
Warrant Shares cease to be Registrable Securities (as defined in the
Registration Rights Agreement), the Company shall use its commercially
reasonable efforts to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the Effective Date pursuant to the Exchange Act. During such
period, if the Company is not required to file reports pursuant to the Exchange
Act, it will prepare and furnish to the Investors and make publicly available in
accordance with Rule 144(c) such information as is required for the Investors to
sell the Securities under Rule 144.

 



21

 

 

7.8              Indemnification of Investors. Subject to the provisions of this
Section 7.8, the Company will indemnify and hold each Investor, its officers,
directors, agents, partners, members, managers, stockholders, affiliates,
employees and investment advisors, and each person who controls such Investor
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), and the officers, directors, partners, members, managers,
stockholders, agents, affiliates, employees and investment advisers of each such
controlling person, to the fullest extent permitted by applicable Law, harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation, as incurred, that arise out of or are based upon (i) any breach
of any of the representations, warranties, covenants or agreements made by the
Company in this Agreement, or (ii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Section 7, except to the extent, but only to the extent,
that such untrue statements, alleged untrue statements, omissions or alleged
omissions are based upon information regarding the undersigned furnished in
writing to the Company by the Investor expressly for use therein. The Company
shall notify the Investor promptly of the institution, threat or assertion of
any proceeding arising from or in connection with the transactions contemplated
by this Section 7 of which the Company is aware. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
indemnified party and shall survive the transfer of Units (or the underlying
Common Stock or Warrants) by the Investor. Notwithstanding the forgoing, the
Company’s indemnification obligations shall not apply to amounts paid in
settlement of any losses or action if such settlement is effected without the
prior written consent of the Company (which consent shall not be unreasonably
withheld or delayed); provided, however, that the aggregate liability of the
Company to each Investor under this Section 7.8 shall not exceed the amount paid
by such Investor to the Company pursuant to Section 3. Promptly after receipt by
any Investor (the “Indemnified Person”) of notice of any demand or claim from
any Person that would or might give rise to a claim or the commencement of any
action, proceeding or investigation in respect of which indemnification may be
sought pursuant to this Section 7.8 (a “Third Party Claim”), such Indemnified
Person shall promptly notify the Company in writing, and in reasonable detail,
of such Third Party Claim. Thereafter, the Indemnified Person will deliver to
the Company, within five (5) Business Days after the Indemnified Person’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Person relating to the Third Party Claim. If a Third
Party Claim is made against the Company, the Company will be entitled to
participate in the defense thereof and, if it so chooses, to assume the defense
thereof (subject to a reservation of rights) with counsel selected by the
Company by giving the Indemnified Person notice within twenty (20) days of the
Company’s receipt of notice of the Third Party Claim pursuant to this
Section 7.8. If the Company does not give such notice to the Indemnified Person
of the Company’s intent to assume the defense of the Third Party Claim, the
Indemnified Person shall be entitled to assume the defense thereof. Should the
Company so elect to assume the defense of a Third Party Claim, the Company will
not be liable to the Indemnified Person for legal expenses subsequently incurred
by the Indemnified Person in connection with the defense thereof. If the Company
assumes such defense, the Indemnified Person will have the right to participate
in the defense thereof and to employ counsel, at its own expense, separate from
the counsel employed by the Company, it being understood, however, that the
Company will control such defense. If the Company chooses to defend any Third
Party Claim, then all the Parties will cooperate in the defense or prosecution
of such Third Party Claim. The Indemnified Person will not admit any liability
with respect to, or settle, compromise or discharge, any Third Party Claim
without the prior written consent of the Company. Notwithstanding any other
provision of this Agreement, the Company shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Person
(which consent shall not be unreasonably withheld), unless such settlement
requires only the payment of money that the Company is obligated to pay.

 



22

 

 

7.9              Equal Treatment of Investors. No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the Parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Investor by the Company and negotiated separately by each Investor, and is
intended for the Company to treat the Investors as a class and shall not in any
way be construed as the Investors acting in concert or as a group with respect
to the purchase, disposition or voting of Securities or otherwise.

 

7.10          Compliance with Laws. Notwithstanding any other provision of this
Agreement, each Investor covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities Laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, (iii)
pursuant to Rule 144 (provided that the Investor provides the Company with
reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the Securities may be sold pursuant to such rule),
or (iv) to its Affiliates, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
an Investor under this Agreement with respect to such transferred Securities.

 

7.11          Disclosure of Material Non-Public Information. The Company shall
not disclose material non-public information to the Investors, or to advisors to
or representatives of the Investors, unless prior to disclosure of such
information the Company identifies such information as being
material non-public information and provides the Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such
material non-public information for review and any Investor wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Company with respect thereto. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Investors or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information which has been, or will not as of the Closing be, publicly
disclosed. The Company understands and confirms that the Investors will rely on
the foregoing representation in effecting transactions in securities of the
Company.

 



23

 

 

7.12         Termination of Certain Obligations. The provisions of Sections
7.3(c) and 7.11 shall terminate and be of no further force and effect on the
date on which the Company’s obligations under the Registration Rights Agreement
to register or maintain the effectiveness of any registration covering the
Registrable Securities (as defined in the Registration Rights Agreement) shall
terminate.

 

7.13.         Reservation of Common Stock.  The Company shall take all action
necessary to at all times during the period the Warrants are outstanding have
authorized, and reserved for the purpose of issuance from and after the Closing
Date, the number of shares of Common Stock issuable upon exercise of the
Warrants issued at the Closing.

 

7.14.         CHI Study. The Company shall commence an epidemiology study to
better characterize the prevalence of congenital hyperinsulinism (“CHI”) and
will use its best efforts to promptly complete such study.

 

7.15.          Subsequent Equity Sales. From the date hereof until sixty (60)
days after the Effective Date, neither the Company nor any Subsidiary shall
issue, enter into any agreement to issue or announce the issuance or proposed
issuance of any shares of Common Stock or Common Stock equivalents.
Notwithstanding the foregoing, this Section shall not apply with respect to an
Exempt Issuance, and may be waived by the prior written consent of the Required
Investors (as defined in the Registration Rights Agreement).

 

7.16.          Reporting Status. the Company shall not terminate its status as
an issuer required to file reports under the Exchange Act unless the Exchange
Act or the rules and regulations thereunder would no longer require or otherwise
permit such termination, and the Company shall take all actions reasonably
necessary to maintain its eligibility to register the Shares for resale by the
Investors on Form S-3 or, if it is ineligible to use Form S-3, on Form S-1.

 

8.              Survival. The representations, warranties, covenants and
agreements contained in this Agreement shall survive for a period of one (1)
year following the Closing.

 

9.             Miscellaneous.

 

9.1              Assignment. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investors, as
applicable.

 

9.2              Successors. This Agreement shall be binding solely on, and
inure solely to the benefit of, each of the undersigned and their respective
successors and permitted assigns, and nothing set forth in this Agreement shall
be construed to confer upon or give to any Person other than each of the
undersigned and their respective successors and permitted assigns any benefits,
rights or remedies under or by reason of, or any rights to enforce or cause the
Company to enforce, the equity commitment or any provisions of this Agreement.
Notwithstanding the foregoing, the Company and the Investors acknowledge and
agree that the Placement Agents and the Advisor are intended third party
beneficiaries of Section 4 and Section 5 hereof and that the Placement Agents
and the Advisor may enforce the provisions of such Sections directly against the
parties with obligations thereunder.

 



24

 

 

9.3              Counterparts; Faxes; Electronic Mail. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Agreement may also be executed via facsimile or electronic mail, each of which
shall be deemed an original.

 

9.4              Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

9.5              Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described: (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery; (ii) if given by
facsimile, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal; (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three (3) days after such notice is deposited in first class mail, postage
prepaid; and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one (1) Business Day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten (10) days’ advance written notice to the other party:

 

If to the Company:

Rezolute, Inc.
201 Redwood Shores Pkwy, Suite 315

Redwood City, CA 94065

Attn: Nevan Elam, CEO

 

With a copy to:


Dorsey & Whitney LLP,

1400 Wewatta Street, Suite 400

Denver, CO 80202-5549

Attn:      Anthony W. Epps, Esq.

If to the Investors:

to the addresses set forth on the signature pages hereto.

 

9.6              Expenses. The Parties shall pay their own costs and expenses in
connection herewith; provided, however, following the Closing, the Company shall
pay the reasonable fees and expenses of the Lead Investor, including its
reasonable attorney’s fees and costs, up to a maximum aggregate amount of
$65,000. In the event that legal proceedings are commenced by any party to this
Agreement against another party to this Agreement in connection with any
Transaction Document, the party or parties to such proceeding which do not
prevail in such proceedings shall severally, but not jointly, pay their pro rata
share of the reasonable attorneys’ fees and other reasonable out-of-pocket costs
and expenses incurred by the prevailing party in such proceedings.

 



25

 

 

9.7              Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the Company and the Required Investors. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each holder of any Securities purchased under this Agreement at the time
outstanding, each future holder of all such Securities, and the Company.

 

9.8              Publicity. Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior written consent of the Company
(in the case of a release or announcement by the Investors) or the Required
Investors (in the case of a release or announcement by the Company) (which
consents shall not be unreasonably withheld), except (i) as such release or
announcement may be required by Law or the applicable rules or regulations of
the SEC, any securities exchange or securities market, in which case the Company
or the Investors, as the case may be, shall allow the Investors or the Company,
as applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance or (ii) a public release or announcement in connection with discussions
to investors not including the Required Investors, in which case such consent
shall not be required. Notwithstanding the foregoing, no Investor may be named
in a public release or announcement concerning the transactions contemplated
hereby without such Investor’s prior written consent. The Investors hereby
acknowledge and agree that no later than the Business Day immediately following
the Effective Date, the Company shall (x) issue a press release reasonably
acceptable to the Required Investors and (y) file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the Exchange Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules and exhibits to this Agreement but not the signature pages hereto),
the form of Warrant and the Registration Rights Agreement, as exhibits to such
filing (including all attachments)). In addition, the Company will make such
other filings and notices in the manner and time required by the SEC or the
Nasdaq Capital Market, the Warrants and the Registration Rights Agreement. From
and after the issuance of such press release and the filing of the Current
Report on Form 8-K, the Company represents to the Investors that, as of the
Closing, it shall have publicly disclosed all material, non-public information
delivered to any of the Investors by the Company or any of its Subsidiaries, or
any of their respective officers, directors, employees or agents in connection
with the transactions contemplated by the Transaction Documents. In addition,
effective upon the issuance of such press release, the Company acknowledges and
agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its Subsidiaries
or any of their respective officers, directors, agents, employees or Affiliates
on the one hand, and any of the Investors or any of their Affiliates on the
other hand, shall terminate.

 



26

 

 

9.9              Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable Law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable Law, the Parties hereby
waive any provision of Law which renders any provision hereof prohibited or
unenforceable in any respect.

 

9.10          Entire Agreement. This Agreement, including the Exhibits, the
Warrants and the Registration Rights Agreement constitute the entire agreement
among the Parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, both oral and written, among
the Parties with respect to the subject matter hereof and thereof.

 

9.11          Further Assurances. The Parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

9.12          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
Laws of the State of Delaware without regard to the choice of law principles
thereof. Each of the Parties irrevocably submits to the exclusive jurisdiction
of the courts of the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular mater, any state or
federal court within the State of Delaware) for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the Parties irrevocably consents to the jurisdiction of any
such court in any such suit, action or proceeding and to the laying of venue in
such court. Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

 

9.13          Disclaimer. Except as expressly set forth in this Agreement, no
Party makes any representation or warranty to any other Party of any nature,
express or implied. Each Investor acknowledges and agrees that in evaluating its
investment in the Securities, it is not relying on any representations,
warranties or information (including the accuracy or completeness thereof) other
than the representations and warranties contained herein and the information
contained in the SEC Filings.

 

9.14          Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of the
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that each of the Investors has been provided with the same
Transaction Documents for the purpose of closing a transaction with multiple
Investors and not because it was required or requested to do so by any Investor.

 

[Signature pages follow]

 



27

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first indicated above.

 

The Company: REZOLUTE, INC.       By: /s/ Keith Vendola   Name: Keith Vendola  
Its: Chief Financial Officer

 

[Signature Page to PIPE – Securities Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first indicated above.

 

        By:     Name:                                          Its:      
Aggregate Purchase Price (Subscription Amount): $       Number of Shares to be
Acquired:____________       Underlying Shares Subject to Warrant: _________  
(33% of the number of Shares to be acquired)       Tax ID No.:
____________________       Address for Notice/Residency of Investor:            
          Telephone No.: _______________________       Facsimile No.:
________________________       E-mail Address: ________________________  
Attention: _______________________

 

Delivery Instructions:

(if different than above)

c/o _______________________________

Street: ____________________________

City/State/Zip: ______________________

Attention: __________________________

Telephone No.: ____________________________

 

[Signature Page to PIPE – Securities Purchase Agreement]

 



 

 

 

ANNEX I

 

Regulation D Rule 506 Disclosure

 

On March 24, 2016, the Securities and Exchange Commission (“SEC”) Division of
Corporation Finance, pursuant to delegated authority, granted a waiver to
Canaccord Genuity Inc. (“Canaccord”) from the bad actor provisions of Rule
506(d) of Regulation D and Rule 262 of Regulation A under the Securities Act of
1933 (“Securities Act”) that would otherwise apply to Canaccord due to an SEC
administrative order issued on the same day. In the administrative order,
Canaccord, without admitting or denying any allegations, was ordered to cease
and desist from violations of Section 5 of the Securities Act based on the
initiation of research coverage for an issuer after Canaccord had been invited
by the issuer to participate as an underwriter for a secondary stock offering
that was planned for at least one month later. Canaccord also was ordered to pay
$407,481 in disgorgement, $42,717 in prejudgment interest and $100,000 in civil
money penalties.

 



 

